       Case 1:18-cv-02223-GBD-SN Document 159 Filed 07/10/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
JOEL RICH and MARY RICH,                                       :
                                                               :   Civil Action No. 1:18-cv-02223 (GBD)
                                    Plaintiffs,                :
                                                               :
                              v.                               :
                                                               :
FOX NEWS NETWORK, LLC, MALIA                                   :
ZIMMERMAN in her individual and professional                   :
capacities, and ED BUTOWSKY, in his individual :
and professional capacities,                                   :
                                                               :
                                    Defendants.                :
-------------------------------------------------------------- X


      PLAINTIFFS’ OPPOSITION TO DEFENDANT ED BUTOWSKY’S
               MOTION FOR A PROTECTIVE ORDER
       Case 1:18-cv-02223-GBD-SN Document 159 Filed 07/10/20 Page 2 of 4



       Plaintiffs have been informed that Defendant Ed Butowsky intends to withdraw his Motion

for a Protective Order (Dkt. 156) pending further negotiations, as Mr. Butowsky filed the motion

without first meeting and conferring, as required by Federal Rule of Civil Procedure 26(c)(1), and

without requesting an informal conference by letter motion, as required by Local Rule 37.2. Mr.

Butowsky’s counsel informed Plaintiffs’ counsel on July 9, and again on July 10, that he intends

to withdraw the motion and will do so over the weekend. Because that withdrawal has not yet

been filed, and because Plaintiffs’ response is due today, in an abundance of caution Plaintiffs file

this opposition to the motion. Among other reasons the motion should be denied for failure to

comply with Rule 26(c) and Local Rule 37.2. Plaintiffs anticipate the motion will be withdrawn

shortly, and that the parties will attempt to resolve the dispute without court action. If a pre-motion

letter is thereafter submitted to the Court, Plaintiff will substantively respond consistent with this

Court’s rules.




Dated: July 10, 2020                               Respectfully submitted,

                                       By:         /s/ Elisha B. Barron

                                                   MASSEY & GAIL L.L.P.
                                                   Leonard A. Gail (pro hac vice)
                                                   Eli J. Kay-Oliphant (EK8030)
                                                   Suyash Agrawal (SA2189)
                                                   50 East Washington Street, Suite 400
                                                   Chicago, IL 60602
                                                   Telephone: (312) 283-1590
                                                   lgail@masseygail.com
                                                   ekay-oliphant@masseygail.com
                                                   sagrawal@masseygail.com

                                                   SUSMAN GODFREY LLP
                                                   Arun Subramanian (AS2096)
                                                   Elisha Barron (EB6850)
                                                   Beatrice Franklin (BF1066)
                                                   1301 Avenue of the Americas, 32nd Floor


                                                  1
Case 1:18-cv-02223-GBD-SN Document 159 Filed 07/10/20 Page 3 of 4



                                New York, NY 10019
                                Telephone: (212) 336-8330
                                asubramanian@susmangodfrey.com
                                ebarron@susmangodfrey.com
                                bfranklin@susmangodfrey.com

                                Attorneys for Plaintiffs Joel and Mary Rich




                                2
      Case 1:18-cv-02223-GBD-SN Document 159 Filed 07/10/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify this 10th day of July, 2020, that I caused a true and correct copy of the

foregoing document to be electronically filed with the Clerk of the Court using the CM/ECF

system which will send notification to the attorneys of record.


                                                     s/ Elisha Barron
                                                     Elisha Barron




                                                 3
